internal_revenue_service 4920dal mandatory review commerce street mandatory review dallas tx release number release date legend org organization name address addre sec_12 uil department of the treasury employer identification no person to contact employee id number tel f ax xx date form required to be filed tax years august 20xx and subsequent years last day to file a petition with the united_states tax_court december 20xx date date org address certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective september 20xx for the following reason s organizations exempt from federal_income_tax under sec_501 of the code are required to operate exclusively for charitable educational or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see tres reg sec_1 c -1 c in addition organizations may not impermissibly serve private interests as set forth in tres reg sec_1 c - d ii during the period examined you operated in a manner in which your fundraising practices conferred impermissible private benefits to the member families of regard you operated a cooperative service for the member families of your organization to pay private costs as is prohibited by the cited code regulations and principles described in revrul_69_175 1969-a c b in addition you operated for the impermissible private benefit of the owners of facilities connected with your organization and such funds inured to the member families in this contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted please send the returns to the following address processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations attachments publication w n form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx08 org legend org organization name address address fundraiser fundraiser 1st qth 5th 3rd 2nd eth wk-1 xx date wk xyz state motto motto dir-1 dir-2 joth goth gtk 7th 18t dir g companies city city county county co-1 thru co-13 issue whether org is operated exclusively for exempt purposes within the scope of internal_revenue_code sec_501 facts org referred to as org’ was incorporated on september 19xx as a non-profit corporation in the xyz during the year of examination org was a booster club for co-1 referred to as co-1 a for-profit entity currently org is a booster club for the co-2 co-2 another for-profit entity on july 19xx org was issued a determination_letter advising the organization of recognition of exempt status under sec_501 of the internal_revenue_code in irc and an advance_ruling on the foundation status under sec_509 _ org's response to the irs determination specialist inquiry concerning whether org paid any money to the co-3 the org answered no org’s response to the question of what members of the organization received in exchange for the payment of membership dues the org replied mailing of meetings minutes and activities flyers to encourage participation of activities access to video library the org’s articles of incorporation was filed in the xyz on june 19xx as enumerated in the articles of incorporation org’s function is to find ways to help defray expenses_incurred by the competing motto and coaches of co-3 when traveling the foundation may sponsor activities for the benefit of all the motto the purpose of org was subsequently amended to state the following provide assistance to qualifying motto residing in the county the foundation may sponsor activities for the benefit of all the motto in its description to the department described its purpose as to raise money to pay for travel_expenses for motto and their coaches to mottoi meets xyz org as enumerated in org’s original bylaws the purpose of this group shall be to aid the students under the jurisdiction of the co-4 within the framework of the by-laws of this group and consistent with the rules of the centre form 886-acrev department of the treasury - internal_revenue_service page -1- een 886a department of the treasury - intemal revenue service name of taxpayet explanation of items schedule no or exhibit year period ended 20xx08 org additionally article ii of the bylaw state the following regarding the principal office of org's the principal office for the transaction of the business of the group is as may be hereafter fixed and located by the board_of directors of the co-4 in the county in march of 20xx the org’s bylaws were amended to reflect its current purpose and membership requirements the purpose of org as stated in the revised bylaws is to provide assistance to qualifying motto for competitions org may sponsor activities for the benefit of qualified motto for their competitions org’s revised 20xx bylaws article il state the following with respect to membership requirements e e e e e members are any person who is interested in promoting and furthering the purpose of the corporation shall be eligible for membership the membership shall be divided into voting members and associate members voting members is defined as those persons who are parents or legal guardians of qualified motto only the voting members will participate in making decisions of the corporation associate members are members who are not voting members associate members can attend meetings of the general membership and serve on committees qualified motto are current and eligibility rules of the competitive program at co-1 org members must pay an annual fee the amount to be established by the board_of directors members must participate in all fund raising activities as determined by the voting membership or may elect to pay a non-participating fee failure of members to participate in fund raising activities or to pay the non-participation fee may by vote of the board_of directors result in termination of support for the participating motto member and must comply with all application a qualified motto must be a member of the the org’s bylaws were amended again on august 20xx to reflect its new purpose and membership requirements the purpose of org as stated in the revised 20xx bylaws is to provide a facility to assist qualified motto and members through education training and competition org may sponsor activities for the benefit of qualified motto and members for the facility and competition the below reflect the amended 20xx bylaw revision article il membership requirements form 886-a crev department of the treasury - internal_revenue_service page -2- ‘ ror 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx08 e e e e e any person who is interested in promoting and furthering the purpose of the corporation shall be eligible for membership the membership shall be divided into voting members and associate members voting members is defined as persons who are parents or legal guardians of qualified motto and members only the voting members will participate in making decisions of the corporations associate members is defined as not being a voting member and can attend meetings of the general membership and serve on committees qualified motto is defined as being a current with all application and eligibility rules of the member of the co-2 program qualified member is defined as a member of the co-2 program the member must comply with all applications and eligibility rules of their activity member and must comply a qualified motto must be a org filed form 990-ez return for the tax_year ending august 20xx within part ill of form 990-ez org stated that their primary exempt_purpose is to provide training equipment and travel costs for school age motto’ org's primary income source is derived from fundraising events public contributions grants and membership fees and assessments the organization's expenditures are primarily motto meet expenses org engages in a variety of fund raising activities the major fundraisers have been the competitive meets city invitational for which admission fees are charged the sale of ads and the operation of concessions parent members are required to participate in the fund raising activities at levels predetermined by the board_of directors or to contribute a corresponding amount in cash to enable their child to compete at meets sponsored by org and to be eligible for benefits paid on behalf of team motto the silent auctions and others other fundraisers include fundraiser a car wash during the year of audit and prior years org was closely associated with a privately owned for-profit facility co-1 co-1 currently the org is associated with a for-profit gym called co-2 the competitive teams that org sponsors compete at various skill levels level all teams use co-1 co-2 gym for both training and competing the age group of the competitive team is years org hosts various levels of competition on the in which over motto attended teams from including hosting and organizing the co-5 held each january and other countries participated in the meet including the ncaa collegiate competitive team the season starts september to august org helps cover the costs incurred by the sponsored motto teams by paying individual meet fees and travel_expenses for the motto and coaches to approved competitions org has also purchased equipment necessary for competitive training this equipment has form 886-a crev department of the treasury - internal_revenue_service page -3- an 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx08 org been installed at co-1 gym and is available for use by regular classes during non- training hours org does not provide training for members of the motto teams it sponsors the staff of co-1 gym which includes the coaches of the sponsored teams provides the almost daily training of the team members membership in org is available upon payment of a dollar_figure membership fee to join org an annual registration fee of dollar_figure is charged to team members per family this fee is used to pay for the operating_expenses of the org all team parents are asked to participate in the proposed org fundraisers and to attend required meetings team members are expected to travel together as a team going to and from each meet the parent reference guide of the org sets guidelines for fundraisings membership fees member meetings and others for parent team members to follow according to the org parent reference guide dated final 20xx the purpose of org is to raise monies for competing expenses org is a non-profit organization run by the parents of the co-6 the costs for classes and annual fees paid to co-6 are separate from org additionally the parent reference guide states that team parents are given opportunities to participate in all fundraising activities to offset their daughter's competing expenses including coaches’ expenses for air ground transportation hotel per_diem and consulting fees and motto’s traveling expenses---air and ground transportation and hotel moreover it states that the families are required to participate pincite --each family will have a minimum number of tickets or goods to sell and they in order to be eligible for participating in fundraisers the parents must work the event of the team member must be org member and have paid the annual fee and attend meetings each fundraiser will have its own minimum requirements the more the parent motto participates the more benefit they will receive to offset his her individual in this way you are allowed to ‘pick and choose’ the fundraiser that is right for costs your family or you may opt to not fundraise and pay the competing expenses in full the parent reference guide sets the following policy regarding fundraising e e for each fundraiser that your family participates in you will be credited your portion raised from the net minus fund org will track the amount of money raised by each family and it will be used to offset their child’s expenses when billing the org board will keep each family informed on how much money is raised after each fundraiser tax and for the team form 886-a crev department of the treasury - internal_revenue_service page -4- neon 886a department of the treasury - internal_revenue_service explanation of items name of taxpayet schedule no or exhibit year period ended 20xx08 org e e after expenses and taxes of all fundraising will go into a team fund this fund is designed to assist any member of the co-6 who qualifies for the regional and national meets org may ask the team to voluntarily participate in fundraising designated solely for the team fund in this case of the net profit generated will be used to help pay for the coaches’ expenses and the mottois’ travel_expenses major fundraisers that org holds annually are o o fundraiser fundraiser fundraiser fundraiser fundraiser fundraiser fundraiser other e billing procedures o o each competing motto will be required to pay an equal portion of the coaches’ expenses and their own travel_expenses for each meet families who participate in fundraising will be entitled to use the money earned to offset these expenses if the motto is not able to make the first payment to cover air fare and coaches’ expenses the motto will not be allowed to participate make the second payment to cover the hotel ground transportation parking and coaches’ hotel the motto will not be allowed to participate in the next meet if ateam family elects to not participate in org the motto will still be responsible for paying an equal portion of the coaches’ expenses plus a service charge if the motto is not able to when a family exceeds their sales quota the monies will either be credited toward next year or a check will be dispersed out to those families at the end of the season when all expenses are paid the attached exhibit a taken from the board meeting minutes dated 20xx shows a break down of how org billed the individual families with the fundraiser and tabloid fundraisers exhibit b shows the summer concession income expenses and net_income divided up and dispersed to the participating families the city invitational is one of the biggest activities of the org the following information references some of the org’s promotional material the advertising flyers to potential sponsors department of the treasury - internal_revenue_service form 886-a rev page -5- department of the treasury - internal_revenue_service explanation of items ‘ ree a name of taxpayer org schedule no or exhibit year period ended 20xx08 e the city invitational meet flyers were distributed to potential sponsors the following shows the background information on the event the co-6 invitational is held each year by the co-1 and the org the event includes a college meet which is the season-opener for most of the teams and two days of club competition the club meet includes the compulsory events for level sec_4 and whose season ends with the state championships in december and the optional events of the more advanced motto in levels and elite the optional group's season begins in january and ends with state regional and national competitions in the spring at the end of the above printed material it indicates that dir-1 and dir-2 are the co-6 coaches and directors e in org’s seventh annual co-6 invitational january 20xx flyer the following excerpt describes org’s cause background info the co-6 invitational is a fund-raiser for the co-6 the nonprofit booster club for the co-3 each year the invitational includes club teams competing in the compulsory events of level sec_4 which concluded their season in december and the optional events of the more skilled motto in levels and elite who start their season in january this year's invitational will feature a college night with the season opening ncaa competition with teams from co-7 co-8 co-9 and co-10 again at the end of the printed material it indicates that dir-1 and dir-2 are coaches and directors of co-3 it was also noted that going back to 19xx the viewed printed material described the co-1 coaches owner responsibilities and org responsibilities showing how monies were to be divided between the owner of co-6 and org in which the division of net_income were going to co-1 and going to org in org’s printed materials the following shows the team requirement to participate in a meet team requirement for 20xx-20xx competitive season e e e charge a team membership fee of dollar_figure each year intro level fee is dollar_figure registration fee of dollar_figure per year form 886-a rev department of the treasury - internal_revenue_service page -6- 20xx08 on 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org e e e e and the fees charged above is for a program and not for specific lessons tuition is due regardless of attendance with additional costs for for level and up entry fees for meets range from dollar_figure to dollar_figure per meet dollar_figure entry fee deposit for compulsory meet fees except for state and beyond is due in august and non- refundable co-6 requires that all team families competing level and up join the non profit booster organization whose job is to raising money for co-6 travel and coaches expenses competing level 4’s must join org motto requires the following for team members dollar_figure annual fee due in august participation in any all fundraisers fundraising minimum amounts set b org all meet expenses must be paid prior to season start or pre-approved payment schedule must be in place with org no exceptions membership org did not rent space at the co-1 gym currently org rents a gym space including a small office in the facility of co-2 for its administrative activities as well as motto training and meets the sublease agreement of gym facility and equipment with co-2 is notated as follows the agreement dated january 20xx was between wk-1 and org with org as the sublessee the facility located at address city xyz belonged to co-11 and is leased to wk-1 wk-1 as the sublessor is transferring use of the facility units of the co-12 known as the co-2 to org for a fee of dollar_figure per month the lease agreement dated january 20xx is an arrangement between co-13 and the org the equipment is located at address city xyz co-13 leased the equipment to org at the above location the rental fee charged by co-13 to org is dollar_figure per month during the initial interview with the treasurer of org it was determined that wk-1 is the current president of org and that she owns or is an officer of co-13 in the correspondence dated november 20xx ms wk-1 stated that she was not the current president of the org nor was she ever the president of the org in the correspondence dated november 20xx and january 20xx the irs requested that the org send a listing of the names addresses and telephone numbers of current org officers the org have not responded to that request law internal_revenue_code form 886-a rev department of the treasury - internal_revenue_service page -7- ‘ eleyan 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx08 sec_501 of the code describes certain organizations_exempt_from_taxation under sec_501 of the code and reads as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section operational_test it is not exempt if an organization fails to meet either the organizational or sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes exemption the organization must show that it engaged primarily in activities which accomplished that exempt_purpose the organization will not qualify for exemption if a nonexempt activity is more than an insubstantial part of its activities or if an activity of the organization has more than an insubstantial nonexempt purpose thus to qualify for sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of education and the promotion of social welfare by organizations designed to combat juvenile delinquency sec_1 c -1 d of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his form 886-a rev department of the treasury - internal_revenue_service page -8- ‘ ern 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx08 org capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community revenue rulings revrul_69_175 1969_1_cb_149 states that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest by providing bus transportation for school children the organization is enabling the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 of the code revrul_65_2 1965_1_cb_227 jan describes an organization which is organized and operated exclusively for the purpose of teaching a particular sport to the children of a community by providing free instruction free equipment and facilities the foundation was formed to provide educational and character building programs for the children of the community its activities consist of conducting clinics for student players at playgrounds and at parks coaching clinics for instructors of the student players provide free instruction in schools playgrounds and parks and furnish free equipment to those children who are unable to afford such equipment stimulates interest in its program through the use of film and other instructional devices its program and facilities are available to any child in the community who desires to participate is physically able and has reached the qualifying age level the ruling concludes that the organization's activities of instructing individuals to develop heir capabilities are educational further its furnishing of free instruction equipment and facilities to children of the community is accomplishing the charitable purpose of combating juvenile delinquency accordingly the organization qualifies for exemption under sec_501 revrul_9_215 1980_2_cb_174 describes an organization which is organized and operated to develop promote and regulate a sport for junior players and to promote sportsmanlike competition for junior players in a particular state the organization is comprised of affiliated individual associations clubs leagues and teams each club may be comprised of any number of teams the organization organizes local and state-wide competition for individuals under years of age promulgates rules organizes officials and presents seminars for players coaches and referees the organization provides a framework for protests appeals and procedures it also distributes a newsletter and otherwise encourages the growth of the sport throughout the state this ruling holds that the organization's activities combat juvenile delinquency and promote the education of children therefore the organization qualifies for exemption under sec_501 form 886-a crev department of the treasury - internal_revenue_service page -9- s orn 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx08 org court cases 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes taxpayer’s position a draft report of examination was provided to the organization the organization have not provided any information as to their position at this time government’s position based on the facts of the examination it is our position that your organization is not operated exclusively for purposes within the scope of sec_501 and as a result your organization does not qualify for exemption under sec_501 of the internal_revenue_code sec_501 of the code provides exemption from federal_income_tax for organization’s organized and operated exclusively for educational charitable or religious purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in addition sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest individuals or the persons who created it it must not be operated for the benefit of designated it is the government's position that the parents of the team members control the booster club and are the primary members org bylaws and parent reference guide does not urge parent-members to participate in the various fundraising activities for the benefit of all motto on the competitive teams org does not support all team motto to the full extent of its resources regardless of whether their parents are members or contributors org is not supporting the promotion of youth motto competition but is primarily supporting the children of members based upon their participation in the organizations fundraising events org requires its parent-members to participate in the fundraising events and proportionally credits motto child accounts based upon participation asa form 886-a rev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service explanation of items roce 886a name of taxpayer org schedule no or exhibit year period ended 20xx08 result the motto is not permitted to compete for org unless the parent either raises a certain amount of funds through the fundraising events or pays upfront the anticipated cost of participation in the programs if the parent does not pay the motto does not participate the families are billed for their expenses up-front with most checks will not be made out to org if all expenses are not covered by the fund raising events parents are required to contribute any shortages a motto through his her parent must help raise funds in some way to receive an allocation of funds raised nonparticipating parents are fully responsible for their children’s expenses and are expected to pay the full amount in cash there is no scholarship program for those players who are unable to raise the money to participate the parent-members of the booster club are considered the insiders of the organization because they are in a position to have control or influence over the activities of the org the requirement that each parent-member participate in the fundraising activities in direct proportion to the benefits they expect to receive causes a direct benefit to flow to these parents consequently the earnings_of the organization are being used directly and specifically to pay for benefits to specific individuals rather than to a class of competitive motto as a whole the organization is allowing the earnings_of the organization to inure to the benefit of specific insiders the parent and their children inurement of income is prohibited under sec_501 without regard to the amount_involved like the organization in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the org activity is similar to the organization described in revrul_69_175 1969_1_cb_149 in which a group of parents got together and provided bus transportation for their own school children to and from the school their children attended the organization was found to serve a private rather than a public interest and was not exempt under sec_501 the examination revealed that org has purchased equipment installed at the co-1 gym that is used by the owners in their commercial business it is noted that the transaction with co-2 is the same as with co-1 even though the owners of co-1 do not sit on the board_of directors of org both dir-1 and dir-2 owner of the for-profit gym have considerable control in the booster club dir-1 and dir-2 are also considered the insiders of the organization additionally the examination revealed that form 886-a ev department of the treasury - internal_revenue_service page -11- taye 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx08 org org has purchased equipment installed at the co-1 gym that is used by the owners in their commercial business purchasing such equipment for use by a non-exempt entity is not an exempt_purpose org’s competitive team use of co-1 facility to train and hold competitive meets resulted in an increased advertisement and patronage to the for- profit gym org s use of the private facility resulted in a substantial private benefit to its owners and accordingly benefiting a commercial enterprise org’s operations are not exclusively charitable within the meaning of sec_501 according to the organization’s financial records org hosted and organized the annual city invitational meet held january and 8th 20xx with attendees from - andthe of the profits from that meet were given to co-1 with the remainder stayed in org account the 20xx city invitational brought in total income of dollar_figure and expenses of dollar_figure in 20xx year the net_income went to co-6 co-1 dollar_figure and went to org org dollar_figure profit for city invitational was dollar_figure of the net profit went to org of dollar_figure and of the net profit went to co-1 of dollar_figure a net_income of dollar_figure of the net conclusion based on the facts presented above the method in which org operates results in the inurement of its income to its parent-members and to the owners of co-1 gym org exemption should be revoked effective september 20xx form_1120 returns should be filed for the tax periods after august 20xx form 886-arev department of the treasury - internal_revenue_service page -12- internal_revenue_service department of the treasury te_ge exempt_organizations examinations division second avenue m s seattle washington taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely reatsamay ly internal revenue_agent enclosures publication publication report of examination form_6018 form 4621-a letter rev catalog number 34809f
